ORDER
Sabeel Caudle El sued the Lake County sheriffs and other county officials under 42 U.S.C. § 1983 alleging, among other things, that the conditions of his pretrial confinement violated his constitutional rights. After dismissing several claims at the pleading stage, the court granted summary judgment in favor of defendants on the remaining claims.
Caudle El devotes the bulk of his appellate brief to arguing about exhaustion of administrative remedies, an issue wholly irrelevant to the district court’s disposition of the case. He also enumerates a list of “issues on appeal,” some of which merely restate the claims he raised in the district court, but fails to develop an argument for any of these contentions or supply them with legal authority. A litigant in this court, however, must supply “an argument consisting of more than a generalized assertion of error, with citations to supporting authority.” Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir.2008) (quoting Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001)); see also Fed. R.App. P. 28(a)(9)(A). And although we construe pro se filings liberally, even litigants proceeding without the benefit of counsel must articulate some reason for disturbing the district court’s judgment. See Anderson, 241 F.3d at 545. Caudle El does not challenge the district court’s reasoning: in fact, it is impossible to discern any argument at all.
DISMISSED.